Opinión disidente del
Juez Asociado Señor Negrón García.
Un ciudadano fotografiado en una actividad pública que, desde el balcón abierto de su hogar, responde por cor-tesía al saludo de manos de un candidato político: ¿renun-cia a su derecho a la intimidad?; ¿implica ello una autori-zación a que esa foto, que destaca su imagen, se publique como anuncio en la propaganda de la campaña partidista de ese candidato, que infiere su apoyo éste?
Responder recta y jurídicamente a estas interrogantes requiere un examen acucioso de la fotografía y el anuncio en cuestión. Recordemos que “ ‘... la simple vista es anterior al microscopio; y si es verdad que los ojos sanos no ven tantas cositas como el microscopio ..., lo que los ojos pue-den ver es más cierto, y sin ellos el microscopio es nada’ ”. *307L. Castellani, Comentarios a la Suma Teológica, citado por P.J. Bertolino, La Verdad Jurídica Objetiva, Buenos Adres, Ed. Depalma, 1990, pág. 101.
1 — l
El 19 de noviembre de 1991 se llevó a cabo una cami-nata en el pueblo de Isabela para rechazar el consumo de drogas. Participaron en la actividad: líderes cívicos, religio-sos y políticos de varios partidos; entre ellos el Dr. Pedro Rosselló, candidato entonces a la gobernación por el Par-tido Nuevo Progresista (en adelante P.N.P.), y el Sr. Carmelo Rivera, Alcalde de Isabela, también del P.N.P. La ac-tividad cívica se denominó: “Isabela dice No a las Drogas, Marcha por Puerto Rico sin Drogas y una Isabela sin Coca.”
El Sr. Luis Bonilla Medina se encontraba en compañía de su madre Doña Miguelina Medina y una joven en el balcón abierto de su hogar que colinda y se proyecta en la acera. Cuando la caminata discurrió frente de su balcón, el doctor Rosselló extendió, desde la acera, su mano en señal de saludo, gesto que el señor Bonilla Medina cortésmente correspondió desde su balcón, estrechándosela. Sin que el señor Bonilla Medina se percatara de ello, tal saludo fue captado por un lente fotográfico desde fuera de la resi-dencia. (1)
*308Cuatro (4) meses después, el 30 de marzo de 1992, se publicó dicha foto en los periódicos El Vocero de Puerto Rico y El Nuevo Día como parte de un anuncio propagandístico político-partidista, auspiciado por el P.N.P. La foto que fue publicada es la misma antes descrita, reducida y recortada en su parte derecha. (Véase Apéndice B). El anuncio ex-pone en su parte superior en letras claras y grandes el lema de campaña: “Rosselló con la Fuerza del Pueblo.” En su parte inferior aparece un programa del ciclo de visitas a pueblos del doctor Rosselló, en calidad de candidato a Go-bernador por el P.N.R, con el símbolo oficial del partido político mencionado. Al pie contiene en letras grandes y claras el lema: "... Por un nuevo comienzo.” Al margen iz-quierdo inferior dice “Anuncio Político Pagado”.
El 26 de mayo de 1992 el señor Bonilla Medina, su es-posa la Sra. María Vázquez Avilés y la sociedad legal de gananciales Bonilla-Vázquez presentaron en el Tribunal Superior, Sala de San Juan, una demanda por daños y per-juicios contra el P.N.P., el doctor Rosselló y otros. En sínte-sis, alegaron que el señor Bonilla Medina no se percató de que lo hubieran fotografiado al saludar al doctor Rosselló; que en menosprecio de su derecho a la intimidad se publicó la foto a sus espaldas, sin su previa autorización o consen-timiento; que el señor Bonilla Medina es un conocido miembro fundador del Partido Popular Democrático (en adelante el P.P.D.) en la comunidad de Isabela y pueblos aledaños; que los anuncios transmiten el falso mensaje de que él había ingresado al P.N.P., y que luego de la publica-ción ha sufrido vejámenes, insultos y desprecio por perso-nas de su comunidad que entendieron que . había traicio-nado sus principios políticos.
El 22 de julio los codemandados solicitaron la desesti-mación sumaria de la demanda. Luego de varios trámites, *309el 29 de junio de 1994, la ilustrada sala de instancia (Hon. Carmen Celinda Ríos, Jueza), accedió y dictó una senten-cia desestimatoria.
Dicho foro concluyó que el doctor Rosselló y su comitiva partidista “entrar[on] hasta el balcón de su residencia, renunci[ando el Sr. Bonilla Medina] a toda legítima expec-tativa de intimidad sobre lo que ocurrió específicamente en el frente y el balcón de su hogar”. Apéndice, pág. 23. A renglón seguido consignó que “[a]l consentir la entrada sin ninguna salvaguarda o limitación, el demandante convirtió el frente y el balcón de su casa en un foro público”. (Enfasis suplido.) Id. Caracterizó de inmeritoria la demanda e im-puso dos mil dólares ($2,000) por honorarios de abogado por temeridad, más las costas.
A solicitud del señor Bonilla Medina et al., revisamos.(2)
II
El trasfondo de los hechos que da génesis a este recurso presenta una compleja colisión entre el derecho a la inti-*310midad —propia imagen e identidad— y la libertad de ex-presión en su faceta de los candidatos en la arena del par-tidismo político. Estos derechos nos obligan a hacer un equilibrio en función de sus reconocidas gradaciones jerár-quicas y limitaciones recíprocas. En una apretada síntesis analógica, el derecho a la intimidad equivale al corazón de cada ser humano; la libre expresión, la sangre que lo nutre y, que a su vez,.vivifica la democracia.
Sabido es que ambos derechos —intimidad y expre-sión— presentan contenidos diferentes y, por ende, distin-tos límites y efectos al proyectarse e insertarse en la reali-dad social. El derecho a la intimidad personal forma parte del catálogo que la doctrina jurídica moderna llama dere-chos de la personalidad. Corresponde a la esfera espiritual de la persona en unión a su nombre, moral de autor, honor, imagen propia, identidad (política, profesional, ocupacio-nal), integridad psicofísica, voz, etc. R. De Angel Yagüez, La protección de la personalidad en el Derecho Privado, 83 Rev. Der. Notarial 1, 42 (1974); C. Roger Vidal, Bienes de la personalidad, derechos fundamentales y libertades públi-cas, Bolonia, Pub. Real Col. de España, 1985, pág. 30 et seq.; J. Beltrán De Heredia y Castaño, Construcción jurí-dica de los derechos de la personalidad, Discurso Real Academia de Jur. y Leg., Madrid, 1976, pág. 29.
La intimidad es “uno de los derechos de la personalidad, de índole innata y privada, inherente al hombre”. Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 59 (1986). Véase P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 338 (1983). Opera ex proprio vigore y su infracción puede hacerse valer y ge-nerar indemnización, aun entre personas privadas.(3) Colón v. Romero Barceló, 112 D.P.R. 573, 576 (1982); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978); E.L.A. v. Herman-*311dad de Empleados, 104 D.P.R. 436 (1975); Alberto Quiñones v. E.L.A., 90 D.P.R. 812 (1964); González v. Ramirez Cuerda, 88 D.P.R. 125 (1963).
En Colón v. Romero Barceló, supra, al refrendar una acción por daños e injunction por la lesión que ha sido cau-sada por la publicación de una foto grotesca de un cadáver, para fines propagandistas, en torno al referéndum consti-tucional sobre el derecho a la fianza, sin el consentimiento de los herederos del difunto, citamos in extenso:
No aparece, prima facie, en el Código civil español rastro al-guno de los derechos esenciales de la persona. Pero, en reali-dad, la vida, la libertad, el nombre, el honor y demás bienes personales, aun sin tener una clara conceptuación de derechos subjetivos, tienen, sin embargo, en nuestro Derecho, aparte de la correspondiente protección de orden penal, la tutela civil re-sultante de la acción de indemnización que con carácter general establece el art. 1.902.del Código civil, contra el que, por acción u omisión, causa daño a otro interviniendo culpa o negligencia. (Enfasis suplido.) Castán, Derecho Civil Español, Común y Fo-ral, 1971, T. I, Vol. 2, pág. 341.
Santos Briz explica el derecho con referencia a la propia ima-gen:
En virtud de este derecho toda persona puede oponerse a que se reproduzca su efigie o se obtengan pruebas fotográficas de la misma, por personas a quienes no haya concedido autorización expresa o tácita. Se extiende la prohibición a reproducir la ima-gen de otro en el teatro, el cine o la televisión; y comprende no sólo la publicación de la imagen sino también la confección, dibujo o pintura de la misma sin autorización cuando se oponga a legítimos intereses del afectado, en especial si según el objeto de la fotografía o el modo y forma de la obtención resulta escan-dalosa o tuvo lugar contra la voluntad conocida del per-judicado. La autorización para hacer una fotografía no incluye la autorización para publicarla, ya que la publicación afecta a la personalidad del interesado más intensamente que el simple hecho de retratarlo. La autorización para ser publicada puede incluir alguna limitación cuya amplitud se determinará según la interpretación del caso concreto.
Cierta doctrina e incluso legislación extranjera considera ad-misible, sin perjuicio de otras causas de justificación, la publi-cación o la toma de fotografías en la esfera llamada de historia contemporánea (“aus dem Bereich der Zeitgeschichte”) no refe-rida a la vida privada, o cuando reproduzcan reuniones, maní-*312festaciones u otros actos públicos semejantes o sucesos o locali-dades públicos en los que la persona fotografiada sea una figura accesoria. Además, se admite la publicación de fotografías he-chas sin petición del interesado cuando así lo justifique un serio interés artístico. Pero arm en estos casos no debe tolerarse ha-cer una fotografía o publicarla cuando a ello se oponga un inte-rés legítimo del fotografiado. Igualmente ha de considerarse in-admisible la publicación de una fotografía cuando la toma de la misma haya violado intereses dignos de una protección predo-minante, aunque la publicación misma no se oponga a dichos intereses.
No hay en nuestro Derecho, como unánimemente reconocen los autores, normas jurídicas que directamente protejan la es-fera personal consistente en prohibir la reproducción de la pro-pia imagen. No queda otro medio para esta protección que acu-dir al Código penal cuando la reproducción de la imagen constituya un delito de injurias o de calumnia, o considerar, cuando se trate de infracción civil derivada de culpa extracon-tractual, que su protección se establece en el amplísimo precepto del artículo 1.902 del Código civil. Queda, pues, hasta ahora conferida la apreciación de los casos concretos al prudente arbi-trio de los Tribunales que se apoyarán principalmente en las circunstancias que concurran, tanto para incriminar los hechos como delito o falta, como para pronunciarse acerca de la san-ción civil correspondiente. Santos Briz, Derecho de Daños, Madrid, 1963, págs. 178-179. (Énfasis suplido y en el original.) Colón v. Romero Barceló, supra, págs. 578-579.
Ahora bien, la protección constitucional de la intimidad no es absoluta. Cederá ante valores fundamentales, en cir-cunstancias especiales e intereses apremiantes, y ante la ausencia de otros medios alternos para lograr tales objetivos.(4) Uno de estos valores constitucionales, de tras-cendental importancia, es el derecho a la libre expresión de ideas, opiniones, creencias y demás juicios personales valorativos.
Partimos de la premisa de que en nuestra democracia
.. ,1a legitimidad del Gobierno depende del consentimiento de los ciudadanos, esto es, “la voluntad del pueblo es la fuente del *313poder público ...”. ... Damos este consentimiento mediante elec-ciones imparciales y justas ... [por lo tanto, piara que la demo-cracia triunfe y alcance su más alto potencial es menester que los ciudadanos puedan considerar y deliberar todas sus opcio-nes en un espíritu de libertad de conciencia. ... [Njuestra Cons-titución contiene varias disposiciones dirigidas a garantizar que el proceso de deliberación democrático permanezca libre, y no discriminatorio. Una de las funciones principales de la liber-tad de expresión es fortalecer el debate de ideas políticas entre los ciudadanos, pues no puede haber consentimiento democrá-tico cuando no se pueden expresar opiniones contrarias, disi-dentes y heterodoxas. Igualmente, al establecer el derecho al voto, la See. 2 del Art. II, Const. E.L.A., supra, lo entrelaza con su propósito ulterior de garantizar la expresión libre de la vo-luntad ciudadana. Finalmente, la libertad de asociación integra estos dos (2) derechos al preservar un espacio en el cual los ciudadanos puedan congregarse en organizaciones con el fin de unir sus voces y expresar sus preferencias políticas. (Enfasis en el original suprimido y énfasis suplido.) P.P.D. v. Gobernador I, 139 D.P.R. 643, 713-724 (1995), opinión concurrente.
En consecuencia, no se debate el derecho legítimo de un candidato político a realizar una campaña proselitista y comunicarle a los ciudadanos sus puntos de vista, ideas, mensajes y, claro está, anünciar su itinerario de campaña. Sin embargo, tampoco estamos ante un derecho absoluto e irrestricto y “pued[e] subordinarse a otros intereses cuando la necesidad y conveniencia públicas lo requieran”. Mari Bras v. Casañas, 96 D.P.R. 15, 21 (1968).
En la dinámica de la política partidista puertorriqueña no podemos imponer restricciones que innecesariamente graven el derecho a la libre expresión de los candidatos políticos. Tomamos conocimiento judicial de que en cami-natas, caravanas de automóviles, mítines, reuniones y en otras formas de hacer este tipo de campaña, es normal y natural que haya fotógrafos y camarógrafos privados o de la prensa del país cubriéndolas constante e instantánea-mente. En eventos públicos y semipúblicos el derecho a la libre expresión significa que los candidatos y la prensa no tienen que solicitar permiso o autorización previa de los que participan o curiosean, quienes, claro está, se exponen *314a ser retratados o filmados por medio del video o la cámara. La expectativa de privacidad de quienes estén en sitios públicos o semipúblicos, los cuales sean susceptibles de ser captados por los lentes de una cámara fotográfica o un video, es mínima; no pueden oponerse a esa toma foto-gráfica o fílmica.
En Cox v. Hatch, 761 P.2d 556 (Utah 1988), el Tribunal Supremo de Utah tuvo ante su consideración un caso de difamación, invasión a la intimidad y abuso de la identidad personal, por razón de una (1) foto entre cinco (5) publica-das en un folleto de ocho (8) páginas que contenía varios artículos laborales del Senador Hatch, como parte de su campaña de reelección. Dicho foro concluyó que su uso fue autorizado e incidental, y que la libertad de expresión pre-valecía sobre el reclamo genérico del derecho a la intimidad.
La realidad fáctica, allí presente, dista de la del caso de epígrafe. La foto se tomó en un sitio semipúblico —las ofi-cinas del Servicio Postal, lugar de trabajo de los tres (3) reclamantes- era una actividad proselitista, parte de la campaña de reelección del Senador; los reclamantes eran conscientes y voluntariamente accedieron y posaron para que les tomaran la foto en cuestión junto al candidato político.
Más importante aún, distinto al caso ante nos, dicho tribunal no detectó “alegación específica de que los deman-dados actuaron con negligencia o, en todo caso, con malicia”. (Traducción nuestra.) Cox v. Hatch, supra, pág. 560. No hubo alegación indicativa de que con el uso de las fotografías “se sacó algún beneficio de algún valor asociado a los nombres o imágenes de los demandantes”. (Traduc-ción nuestra.) Id., pág. 565. Tampoco hubo alegación al-guna sobre reclamo inherente a la persona.
Sin embargo, dicho foro hizo unos pronunciamientos que agrandes rasgos son compatibles con nuestra doctrina *315civilista. Sin adherirnos estrictamente a su texto, las com-partimos a título de regla general.

Primero,

[ajunque basta decir que el consentimiento es una defensa ab-soluta, la ley debe reconocer las obvias necesidades de las cam-pañas políticas modernas y no imponer condiciones irreales so-bre los candidatos a puestos públicos e incumbentes, quienes son frecuentemente fotografiados con otras personas en sitios públicos. Requerirle a la prensa en general, o a los políticos o los candidatos a puestos públicos, que obtengan el consenti-miento de todas las personas que sean fotografiadas en lugares públicos o semipúblicos previo a la publicación de dichas foto-grafías, tendría el efecto de “congelar” la publicación de mucha información que está protegida por la Constitución. Tal obstá-culo a la cobertura de eventos públicos por los medios noticiosos no es compatible con la Primera Enmienda. Si el consenti-miento juega algún papel en este contexto, sería, sin duda, limitado. (Traducción nuestra.) Cox v. Hatch, supra, pág. 561 esc. 4.
Segundo, no es difamatorio per se señalar que alguien —en nuestra realidad política— es miembro del P.N.P., P.P.D., P.I.P. y otras agrupaciones políticas. De ordinario,
[tjampoco es difamatorio atribuirle a una persona que ésta apoya al candidato de uno de estos partidos. ... Es cierto, claro está, que algunas personas no le reconocen ningún mérito a cualquier otro partido que no sea el suyo y se sienten indigna-das si son identificadas como miembros de otro partido. Pero tales percepciones y sensibilidades subjetivas nada tienen que ver con la reputación, ya que esa está fundamentada en el jui-cio colectivo de un segmento considerable de la ciudadanía. (Traducción nuestra y escolios omitidos.) Cox v. Hatch, supra, pág. 562.

Tercero,

[ajunque una persona tenga un interés legítimo en proteger su personalidad de la explotación de los demás, ese interés es mí-nimo cuando la persona permite que la retraten en un lugar público o semipúblico, y especialmente cuando uno permite que le tomen una fotografía con un político durante su campaña. La *316expectativa razonable de todos los implicados en tales circuns-tancias es que dichas fotografías probablemente se utilizarán en la campaña del político. No hay duda de que la publicación de una fotografía tomada en esas circunstancias no viola una preocupación válida y sustancial por la protección de la imagen de esa persona o su sentido de privacidad.
Contrapuesto a este interés de menor jerarquía, está la im-portancia prevaleciente que, para la sociedad en general, tiene sostener el libre flujo de información pública. La tecnología mo-derna expone a toda persona que se encuentra en un lugar público a la posibilidad de ser fotografiada. Eventos y personas de interés noticioso atraen las cámaras de televisión y prensa escrita como un imán. Dado el hecho de que la divulgación y grabación de información de interés noticioso es un asunto de tan alta prioridad, es de esperarse que personas que se encuen-tran en lugares públicos o semipúblicos, y que inesperada-mente caen dentro del lente de las cámaras de los noticiarios, no posean un interés de intimidad que pueda prevalecer sobre el interés de información de la Primera Enmienda. Lo mismo aplica con mayor fuerza a aquellos que voluntariamente permi-ten que se les retrate. Cf. Hustler Magazine v. Falwell, 485 U.S. 46 (1988). Si la ley proveyera lo contrario, la cobertura de even-tos noticiosos por medios electrónicos, o de otra índole, sería restringida de manera significativa. En resumen, resolvemos que las fotografías de funcionarios públicos y de candidatos a cargos públicos que sean tomadas en lugares públicos o semi-públicos, con personas que posen con ellos o que, inadvertida-mente, aparecen en dichas fotografías no pueden ser funda-mento para una acción por invasión de la intimidad o abuso a la personalidad. (Traducción y énfasis nuestros.) Cox v. Hatch, supra, pág. 563.
Ill
De acuerdo con estos predicados, es obvio que el señor Bonilla Medina renunció a su expectativa de privacidad y no podía objetar la toma de la fotografía. Ahora bien, es evidente que, maliciosa e intencionalmente, su imagen fue utilizada con posterioridad por el P.N.P. en otro contexto; esto es, un anuncio político para comunicar y promover la idea de que el señor Bonilla Medina endosaba al candidato, doctor Rosselló. Esa es la única conclusión razonable que *317cabe.(5) De lo contrario, ¿para qué se publicó? Ciertamente tuvo el propósito de comunicar y llevar al electorado a esa conclusión partidista particular, ello sin su autorización. El P.N.P. tenía otras alternativas: ¿Por qué no se imprimió el itinerario con el solo retrato del candidato? ¿Por qué usar la imagen del señor Bonilla Medina si, como se aduce, ni siquiera conocían su afiliación política? No podemos pecar de ingenuos. La regla general propugnada de que una persona que públicamente, en eventos políticos, se expone a ser fotografiada, y no puede objetar que de forma incidental su imagen sea publicada, no aplica al caso de autos. Estamos ante una situación fáctica muy peculiar que, por excepción, protege las reservas al uso indiscriminado de esa imagen.
No es persuasiva la tesis de los demandados P.N.P. et al., de que la colocación de la imagen del señor Bonilla Medina “en el anuncio político fue incidental al propósito del Partido Nuevo Progresista, que fue el promover la ima-gen de su candidato a la gobernación, Dr. Pedro J. Rosselló González”.
Las propias tres (3) fotografías en autos, que fueron pre-sentadas por el P.N.P., revelan las opciones que bien pudo utilizar sin lesionar la imagen e identidad política del se-ñor Bonilla Medina. Precisamente, la tercera foto muestra al doctor Rosselló, en otra escena, saludando a una señora que estaba sentada en un balcón abierto de otra residencia acompañada de unos niños. Véase Apéndice C. El doctor Rosselló aparece seguido de toda su numerosa comitiva. Es evidente que la idea ínsita en la frase “Rosselló Con la Fuerza del Pueblo” con la imagen destacada del señor Bo-nilla Medina (en el fondo su madre y al lado una joven), saludando aquél al doctor Rosselló, desde el punto de vista numérico no hace mucho sentido, pues una sola persona en *318unión a dos (2) familiares no puede considerarse “el pueblo”. De hecho, para que el anuncio publicado corres-pondiera con el mensaje de “Rosselló Con la Fuerza del Pueblo” era menester atribuirle a la imagen del señor Bo-nilla Medina un significado especial y una capacidad electoral mayor. Entonces la publicación se explica, si se tiene conocimiento de que el señor Bonilla Medina era miembro y fundador del P.P.D. en Isabela, y puede inferirse que el anuncio fue confeccionado para transmitir el mensaje equí-voco de que estaba del lado del P.N.P.
Es innegable que, al menos en el pueblo de Isabela, el endoso público del señor Bonilla Medina, conocido miem-bro fundador del P.P.D. —partido principal de oposición— al candidato a la gobernación del P.N.P. tuvo un gran valor propagandístico; ello a expensas de un valor intrínseco que pertenecía individualmente a su persona y que no podía ser explotado de ese modo, mediante la publicación de su imagen sin su autorización.
La publicación de ese anuncio en la campaña publicita-ria del P.N.P. fue un atentado directo al derecho a su propia identidad política. Se trata del
interés jurídico que tiene la persona a no ver tergiversado o al-terado el propio patrimonio intelectual, político, social, reli-gioso, ideológico, profesional, etcétera. Mientras la imagen se refiere a la mera reproducción física de la persona, la identidad representa una fórmula compleja que sirve para distinguir al sujeto en su propia individualidad, frente a los demás compo-nentes de la sociedad. R. Vázquez Ferreyra, Responsabilidad civil por lesión a los derechos de la personalidad, XLV (Núm. 3) Rev. Jur. Derecho 40-41 (1995).
La mayoría, de forma acertada, arguye que “se ‘conside-ra admisible, sin perjuicio de otras causas de justificación, la publicación o la toma de fotografías en la esfera llamada de historia contemporánea (aus dem Bereich der Zeitges-chichte) no referida a la vida privada, o cuando reproduz-can reuniones, manifestaciones u otros actos públicos se-mejantes o sucesos o localidades públicos en los que la *319persona fotografiada sea una figura accesoria”. Opinión del Tribunal, pág. 301. Sin embargo, hemos explicado aquí por qué dichas expresiones no son aplicables al caso de autos.
IV
No altera esta conclusión el aserto mayoritario de que, “[d]e ordinario, en una campaña para cualquier cargo elec-tivo, tanto la prensa como el propio candidato toman foto-grafías de todos los eventos políticos y no es hasta que con-cluye la actividad que se seleccionan las que se van a utilizar en la campaña”. (Enfasis suplido.) Opinión del Tribunal, pág. 303. Preguntamos, el momento de esa selec-ción: ¿es criterio que legitima la concesión de una licencia judicial que lesiona el derecho a la propia imagen e identi-dad política ciudadana?
Según el cuadro doctrinario que antecede y de acuerdo con las peculiaridades fácticas presentes, el derecho a la intimidad del señor Bonilla Medina debe prevalecer. Aun-que éste, al públicamente extenderle de forma voluntaria la mano al doctor Rosselló renunció a su derecho a la inti-midad y, por ende, no podía exigir autorización previa para ser fotografiado, esa renuncia no conllevó el uso propagan-dístico en otro contexto de su propia imagen, y la distorsión pública de su conocida identidad política; máxime cuando no sabía el señor Bonilla Medina el uso particular que pro-minentemente se le iba a dar a la foto. En este sentido, dicho anuncio atribuye al saludo un alcance distinto del natural. Analizado en su totalidad, visto con las frases alu-didas, comunica al lector un endoso partidista falso y un mensaje evidentemente errado.
Es pertinente recordar el origen del significado de un apretón de manos: “En la Edad Media, cuando dos hombres se encontraban en el camino, se daban la mano dere-cha para evidenciar que no tenían la intención de sacar su *320espada. Este apretón de manos simbolizaba amistad. Ha perdurado, como gesto de cortesía, y hay muchas ocasiones cuando es necesario. Todos le dan la mano a un invitado de honor.” (Traducción nuestra.) World Book Encyclopedia, pág. 29. Además, “[e]l apretón de manos es tan parte de la personalidad individual, como lo es nuestra manera de ca-minar, y aunque cambiemos y mejoremos nuestra manera de darle la mano a otro, si alguien nos hace consciente de ello, nuestro apretón de manos reflejará quién normal-mente somos, bien sea tímido o seguro, cálido o distante”, íd., pág. 241.
En nuestro entorno puertorriqueño, estrechar la mano de un semejante en respuesta a su saludo es parte de nues-tras buenas costumbres; es un detalle amable y amistoso. No podemos convertirlo en un factor negativo determi-nante para inferir una renuncia expresa e ilimitada al de-recho de la propia imagen e identidad política. Equivaldría a promover la descortesía ciudadana con candidatos políti-cos u otras figuras públicas, que normalmente extienden la mano en señal de saludo fraternal. Este Tribunal, en el ámbito de una lucha partidista, no debería auspiciar una norma de tan pobre valor social que carece de civilidad.
Recapitulamos, la fotografía se publicó sin el consenti-miento o la aprobación expresa o tácita del señor Bonilla Medina en un contexto distinto, el de un anuncio político-partidista (anuncio político pagado). Conforme con lo ex-puesto, no puede sostenerse que el mero apretón de manos constituyera su consentimiento a ese tipo de publicación.
El carácter político partidista del anuncio publicado es evidente: decía que era un “Anuncio Político Pagado”. Por la prominencia y el tamaño de la imagen del señor Bonilla Medina, es ingenuo pensar que su uso fue meramente accidental o accesorio. Evaluado de forma integral, es lógico concluir que la reacción de un lector promedio sería inferir que el señor Bonilla Medina apoyaba o era correligionario del doctor Rosselló. Con ese anuncio, el P.N.P. obtuvo el *321beneficio propagandístico adicional del valor asociado a la imagen del señor Bonilla Medina; usufructuó el valor in-trínseco de su conocida afiliación partidista (P.P.D.) en el pueblo de Isabela.
Existían otros medios para que el P.N.P. y el doctor Ros-selló pudieran ejercer su derecho a la libertad de expresión e informar de sus actividades e itinerario de campaña sin invadir y lastimar la intimidad del señor Bonilla Medina. Ciertamente no era indispensable publicar el itinerario de las caminatas políticas con la foto del doctor Rosselló junto con otras personas. Ese objetivo pudo lograrse, incluso, con la publicación del mensaje sin fotografía alguna. Su inclu-sión pretendió lograr un anuncio más efectivo, desde el punto de vista publicitario del P.N.P. y su candidato. Nada les impedía obtener la autorización expresa del señor Bo-nilla Medina. Nada impedía tampoco que, a través de la agencia de publicidad del P.N.P, tomaran una foto para esos propósitos, con el previo consentimiento de todos los participantes.
Después de todo, se “justifica mayor rigurosidad judicial al evaluar los anuncios publicados que son mensajes preparados en la atmósfera tranquila y profesional de los expertos en el manejo de la opinión pública, como son los publicistas, diestros en mercadeo, comunicación, etc.”. P.P.D. v. Gobernador I, súpra, pág. 741, opinión con-currente.
Revocaríamos e impondríamos responsabilidad al P.N.P. Remitiríamos los autos originales a instancia para diluci-dar los daños.
*322[[Image here]]
*323[[Image here]]
*324[[Image here]]

 Incluimos la foto como Apéndice (A). Aparece en primer plano el señor Boni-lla Medina en la parte cercana a la entrada al balcón abierto de su residencia. Tiene la mano derecha extendida y una expresión seria. Viste con una guayabera clara, de mangas cortas. Frente, al lado derecho, está el doctor Rosselló estrechándole la mano derecha, mientras su mano y antebrazo izquierdo están sobre la mano derecha y brazo del señor Bonilla Medina. El doctor Rosselló tiene la mirada fija en la del señor Bonilla Medina, medio sonreído y parece escuchar algo. Viste con una camisa casual a rayas de mangas cortas y lleva un reloj y un aro de matrimonio en su mano izquierda.
Observamos también dos (2) figuras de mujer asomadas a una puerta. La pri-mera es una anciana, la madre de Bonilla Medina, con un pañuelo en la cabeza y una bata clara tipo casual; observa el saludo sin expresión particular. La otra, una joven de pelo oscuro, que mira el saludo de forma curiosa. Viste con un traje claro.
*308Al lado derecho, detrás del doctor Rosselló vemos un hombre, que se indica es el Alcalde Rivera de Isabela. Viste pantalón oscuro y polo deportivo a rayas; aparece atento mirando el saludo. Detrás se ve, parcialmente oculta, una persona.


 Como señalamientos discuten:
“PRIMER ERROR: Erró el Honorable Tribunal recurrido al tomar como cierto ‘que el demandante renunció a su expectativa de intimidad al permitir la entrada hasta el balcón de su hogar al Dr. Pedro Rosselló y su comitiva partidista que lo acompañaba’.
“SEGUNDO ERROR: Erró el Honorable Tribunal recurrido en tomar como cierto que la actividad en la cual se tomó la fotografía objeto de este litigio era una actividad proselitista.
“[TERCER] ERROR: Erró el Honorable Tribunal recurrido al determinar que no existían controversias de hechos esenciales y procedía dictar sentencia sumaria a favor de los demandados.
“[CUARTO] ERROR: Erró el Honorable Tribunal recurrido al determinar que la entrada sin ninguna salvaguarda o limitación, el demandante convirtió el frente y el balcón de su casa en un foro público.
“[QUINTO] ERROR: Erró el Honorable Tribunal recurrido al determinar que no existe razón ni base legal alguna para reclamar que las fotografías que le tomaron al demandante como a su madre violaron el derecho a la intimidad.
“[SEXTO] ERROR: Erró el Honorable Tribunal recurrido al determinar que el caso de Colón v. Romero Barceló, 112 DPR 573 es distinguible del presente caso debido a que en dicho caso ninguno de los demandantes consintió a renunciar su derecho a la intimidad.
“[SÉPTIMO] ERROR: Erró el Honorable Tribunal recurrido al determinar que la parte demandante fue temeraria.” Petición de certiorari, págs. 5-6.


 “Se trata de la inviolabilidad personal en su forma más completa y amplía. El honor y la intimidad son valores del individuo que merecen protección cabal, no sólo frente a atentados provenientes de otros particulares, sino también contra ingeren-cias abusivas de las autoridades.” 4 Diario de Sesiones de la Convención Constitu-yente 2566 (1951).


 En Colón v. Romero Barceló, 112 D.P.R. 573 (1982), tomamos en considera-ción que los demandados podían llevar a cabo su mensaje de otra forma y medios, sin lesionar la intimidad de los demandantes.


 Según expusimos en P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995), los tribu-nales pueden examinar y llegar a sus propias conclusiones en torno a la naturaleza y propósitos partidistas de unos anuncios.